Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           DETAILED ACTION

1.This action is response to application filed on 03/30/2021. Claims 1-20 are pending.
                          Allowable Subject Matter
2. Claim 1 recites allowable subject matter “an aggregated networking device failover system, comprising: a first aggregated networking device; a second aggregated networking device that is aggregated with the first aggregated networking device; and an aggregation connected device that is coupled to the first aggregated networking device and the second aggregated networking device, wherein the aggregation connected device is configured to: receive, from the first aggregated networking device, a first aggregation communication that identifies: a first Media Access Control (MAC) address of the first aggregated networking device as an actor MAC address; and a second MAC address of the second aggregated networking device as an alternate actor MAC address, wherein the second MAC address is different than the first MAC address; associate the first MAC address and the second MAC address with an aggregated link to the first aggregated networking device and the second aggregated networking device; and receive, from the second aggregated networking device subsequent to associating the first MAC address and the second MAC address with the aggregated link, a second aggregation communication that identifies the second MAC address as an actor MAC address, wherein the aggregated link remains available in response to the second MAC address that is identified as the actor MAC address being associated with the aggregated link”. There is no prior art(s) of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, those claim 1 is not in allowance condition yet because of existing 112(f) issue in claim1. 
                                Reasons for allowance
 	3. With respect to claims 7 and 14, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
	4. For claim 7, U.S. 9647933 to Tawri et al. (hereinafter " Tawri’933") teaches a method for performing a cluster-wide failover using tools to reassign port identifiers such as MAC addresses, wherein a node in a cluster assigns a MAC address to one of the communication ports on the node (column 10, lines 55-60). A failure is detected in the path that was used for communication. In response to the failure, the cluster de-assigns the identifier to a second communication port on the node. The second port is selected as a port that is not impacted by the failure (column 11, lines 7-14). But Tawri does not teach a method for performing failover with aggregated networking devices, comprising: receiving, by an aggregation connected device from a first aggregated networking device, a first aggregation communication that identifies: a first Media Access Control (MAC) address of the first aggregated networking device as an actor MAC address; and a second MAC address of a second aggregated networking device as an alternate actor MAC address, wherein the second aggregated networking device is aggregated with the first aggregated networking device and the second MAC address is different than the first MAC address; associating, by the aggregation connected device, the first MAC address and the second MAC address with an aggregated link to the first aggregated networking device and the second aggregated networking device; and receiving, by the aggregation connected device from the second aggregated networking device subsequent to associating the first MAC address and the second MAC address with the aggregated link, a second aggregation communication that identifies the second MAC address as an actor MAC address, wherein the aggregated link remains available in response to the second MAC address that is identified as the actor MAC address being associated with the aggregated link as claimed. The same reasoning applies to claim 14. Accordingly, claims 7-8, 11-20 are allowed.

                                  Claim Objection
5. Claims 9-10 are objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the aggregation connected device” in the claims (line 1).  It respectfully notes that its ancient is “aggregation connected engine”. Appropriate correction is required.

                                                          Claim Interpretation 


The following is a quotation of 35 U.S.C. 112(f):                                                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6. The claims 1-4, 9-10 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claims 1-4, 9-10 use a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For claim 1, claim limitations “the aggregation connected device is configured to: receive, from the first aggregated networking device, a first aggregation communication that identifies: a first Media Access Control (MAC) address of the first aggregated networking device as an actor MAC address; and a second MAC address of the second aggregated networking device as an alternate actor MAC address, wherein the second MAC address is different than the first MAC address; associate the first MAC address and the second MAC address with an aggregated link to the first aggregated networking device and the second aggregated networking device; and receive, from the second aggregated networking device subsequent to associating the first MAC address and the second MAC address with the aggregated link, a second aggregation communication that identifies the second MAC address as an actor MAC address, wherein the aggregated link remains available in response to the second MAC address that is identified as the actor MAC address being associated with the aggregated link.” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: receive, from the first aggregated networking device, a first aggregation communication that identifies: a first Media Access Control (MAC) address of the first aggregated networking device as an actor MAC address; and a second MAC address of the second aggregated networking device as an alternate actor MAC address, wherein the second MAC address is different than the first MAC address; associate the first MAC address and the second MAC address with an aggregated link to the first aggregated networking device and the second aggregated networking device; and receive, from the second aggregated networking device subsequent to associating the first MAC address and the second MAC address with the aggregated link, a second aggregation communication that identifies the second MAC address as an actor MAC address, wherein the aggregated link remains available in response to the second MAC address that is identified as the actor MAC address being associated with the aggregated link” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 1) “the aggregation connected device is configured to: receive, from the first aggregated networking device, a first aggregation communication that identifies: a first Media Access Control (MAC) address of the first aggregated networking device as an actor MAC address; and a second MAC address of the second aggregated networking device as an alternate actor MAC address, wherein the second MAC address is different than the first MAC address; associate the first MAC address and the second MAC address with an aggregated link to the first aggregated networking device and the second aggregated networking device; and receive, from the second aggregated networking device subsequent to associating the first MAC address and the second MAC address with the aggregated link, a second aggregation communication that identifies the second MAC address as an actor MAC address, wherein the aggregated link remains available in response to the second MAC address that is identified as the actor MAC address being associated with the aggregated link” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 2, claim limitations “the aggregation connected device is configured to: transmit, to the first aggregated networking device, a third aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the first MAC address of the first aggregated networking device as a partner MAC address.” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: transmit, to the first aggregated networking device, a third aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the first MAC address of the first aggregated networking device as a partner MAC address” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 2) “the aggregation connected device is configured to: transmit, to the first aggregated networking device, a third aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the first MAC address of the first aggregated networking device as a partner MAC address” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 3, claim limitations “the aggregation connected device is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address.” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 3) “the aggregation connected device is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address.” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 4, claim limitations “the aggregation connected device is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 4) “the aggregation connected device is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address of the aggregation connected device as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 9, claim limitations “the aggregation connected device is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 9) “the aggregation connected device is configured to: receive, from the second aggregated networking device, a third aggregation communication that identifies: the second MAC address of the second aggregated networking device as an actor MAC address; and the first MAC address of the first aggregated networking device as an alternate actor MAC address” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For claim 10, claim limitations “the aggregation connected device is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address associated with the aggregation connected engine as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “the aggregation connected device” coupled with functional languages “is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address associated with the aggregation connected engine as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” without reciting sufficient structures to achieve the functions.  
Claim limitations (for claim 10) “the aggregation connected device is configured to: transmit, to the second aggregated networking device, a fourth aggregation communication that identifies: a third MAC address associated with the aggregation connected engine as an actor MAC address; and the second MAC address of the second aggregated networking device as a partner MAC address” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification fails to provide structure for claim limitation ‘aggregation connected device’ as hardware component. Instead, the specification only provides example for ‘aggregation connected device’ as server device (specification, [0026], [0029]). Therefore, the claims 1-4, 9-10 are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                                                  Conclusion

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452